Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the U-shaped strap”. There is insufficient antecedent basis for this limitation in the claim. Claim 10, upon which claim 13 depends, recites no U-shaped strap.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3, 5, 8-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth (US 9616465) in view of James (US 20160107196).
Regarding claim-1, Kenneth discloses a pruning and sieving apparatus (Abstract, Fig.1), comprising: a hollow body (Fig.1-3), comprising two open axial ends relatively disposed (open peripheral end 21, 22; Fig.3) (Col.1 line40-56; Col.3 line5-11); 
a sieving screen (60; Fig.3, 5) wherein the sieving screen comprises a plurality of sieving holes (perforations; Fig.5) arranged in a distributed manner, and is disposed in the interior pruning lining to divide an internal space of the interior pruning lining into a pruning chamber (product trim chamber 72; Fig.3) and a collection chamber (product sift chamber 72; Fig.3) (Col.5 line18-25); 
and two end caps (80; Fig.1, and 110; Fig.6) disposed on the two open axial ends (21, 22) (See Fig.1, 6; Col.5 line50-56)
But Kenneth doesn’t discloses an interior pruning lining, attached inside the hollow body, wherein the interior pruning lining comprises a plurality of sidewall pruning holes arranged in a distributed manner.
James discloses a shifting bag and method for storing and sorting plant materials and food and also teaches an interior pruning lining (bag 24; Fig.2), attached inside the hollow body, wherein the interior pruning lining comprises a plurality of sidewall pruning holes (apertures 26; Fig.2) arranged in a distributed manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Kenneth apparatus with an interior pruning lining, attached inside the hollow body, wherein the interior pruning lining comprises a plurality 

Regarding claim-2, Kenneth as modified discloses wherein the plurality of sidewall pruning holes (as taught by James: apertures 26) are arranged in an array (Fig.2).

Regarding claim-3, Kenneth as modified discloses wherein the plurality of sieving holes (perforations; Fig.5) comprises a first sieving hole located at a center of the sieving screen, a plurality of annular second sieving holes centered around the center of the sieving screen, and a plurality of third sieving holes radially distributed with the center of the sieving screen as a radiation source; or the plurality of sieving holes are arranged in an array (See Fig.3, 5 sieve screen 60 with perforation).

Regarding claim-5, Kenneth as modified discloses wherein the hollow body (Fig.1,3) and the interior pruning lining (as taught by James: bag 24, Fig.2) are made of a flexible material (Kenneth: Hollow body is made of flexible material, Col.3 line5-11, 24-38; James: Interior pruning line is made of flexible material, Para[0010-0011]);
 and the pruning and sieving apparatus (Abstract, Fig.1) further comprises a coil spring (coil spring and hem assembly 30, Fig.1, 3-4) provided along an inner surface of the interior pruning lining; and the coil spring is configured to maintain the hollow body and the interior pruning lining in an expanded state or compressed into a compressed state under external force (Col.3 line40-51).


Regarding claim-9, Kenneth as modified discloses wherein a periphery of the sieving screen (60) is stitched with an inner surface of the interior pruning lining (as taught by James: bag 24, Fig.2) (additionally, the sieve or screen insert 60 secures or removably attaches to the interior frictional surface 26 of the sidewall 20 and/or to the coil spring 32 by way of, but not limited, circumferential stitching 64 (FIG. 3) or circumferential zipper 66 (FIG. 5), Col.5 line13-17). Therefore, it is just a mere of constructional detail of an apparatus and design choice in which a sieving screen can be stitched to inner surface of interior pruning lining and thus comes within the scope of the customary practice followed by a persons skilled in the art.

Regarding claim-10, Kenneth as modified discloses wherein the hollow body (Fig.1-3; Col.3 line12-17) and the interior pruning lining (as taught by James: bag 24, Fig.2) are cylindrical.


Regarding claim-12, Kenneth as modified discloses wherein the end cap (80; Fig.1, and 110; Fig.6) is in a droplet shape (Cone-like member 84, and 114; and also represents by teardrop shaped end cap, Fig.1, 6); 
and the end cap comprises a second zipper (first zipper 98 corresponds to 80 see Fig.1; and second zipper 128 correspond to 110 see Fig.8) disposed along a centerline (16, Fig.1) of the droplet shape  and diametrically opposed U-shaped strap handles (axial strap handle 104,106,134,136; Fig.1, 8).

Regarding claim-14, Kenneth as modified discloses further comprising: two first groove-shaped handles (hand pockets 150, 152; Fig.1, 11) disposed at the open axial end of the hollow body (Fig.1-3) adjacent to the pruning chamber (product trim chamber 72; Fig.3), and/or two opposite second groove-shaped handles disposed respectively at the two open axial ends of the hollow body.

Regarding claim-15, Kenneth as modified discloses the end caps (80; Fig.1, and 110; Fig.6) are in a droplet shape (Cone-like member 84, and 114; and also represents by teardrop shaped end cap, Fig.1, 6), and magnetic snaps (140, 142; Fig.9) for cooperating with the second groove-shaped handles (hand pockets 150, 152; Fig.1, 11) are disposed at droplet-shape tip portions of the end caps (80; Fig.1, and 110; Fig.6). But Kenneth does not explicitly teaches 

Regarding claim-16, Kenneth as modified discloses wherein the sieving screen (60) is made of a plastic material (Screen insert 60 is formed from, but is not limited to, a matrix of plastic or metal wire, a perforated metal or plastic plate, or perforated fabric, Col.5 line46-48), and the interior pruning lining (as taught by James: bag 24, Fig.2) is made of a polyester material (Embodiments may be made of known materials. Embodiments may include food grade nylon or polyester, Para [0027] line1-2).

Allowable Subject Matter
Claims 4, 6-7, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651